DETAILED ACTION 
The Office action mailed on December 14, 2021 is hereby vacated/withdrawn.  The period for response is based upon the mailing date of this action.  Since the previous action was mailed, applicant’s representative made a provisional election of an invention for prosecution, as discussed below.  The restriction requirement herein is identical to the restriction requirement mailed on December 14, 2021.  Claims 1-17, submitted on August 11, 2021, are pending in the application.  Claims 15-17 are withdrawn.  Claims 1-16 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-14, drawn to a method of treating tumors with an oral prodrug, classified in A61K 31/197 (medicinal prepara-tions containing a carboxylic acid with the carboxyl group and an amino being attached to the same acyclic carbon chain).  
Group II. Claims 15-17, drawn to a method of treating tumors, classified in A61F 7/00 (cooling appliances for medical or therapeutic treatment of the human body) and A61K 41/00 (therapies using medicinal preparations obtained by treating materials with sonophysical or sonochemical activation).  
The inventions are independent or distinct, each from the other, yet related as combina-tion and subcombination.  As described in MPEP 806.05(c)(II)(A), the “A” limitation is the “therapy” recited in claim 15; the “Bsp” and “Bbr” limitations are, respectively, the 5-ALA and the sensitizer recited in claims 1 and 15.  Furthermore, the combination (claim 15) does not require the particulars of the subcombination (claim 1) inasmuch as it does not necessarily require using .  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search or examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or commercial databases, or employing different search queries); (d) the prior art applicable to one invention would not likely be appli-cable to another invention; and (e) the inventions are likely to raise different questions of enablement under 35 U.S.C. 112.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

During a telephone conversation with Terry Tullis on January 6, 2022, a provisional elec-tion was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention.  See 37 CFR 1.142(b).  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the 1 2141 et seq.  
Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (PLoS One 2017;12(7):e0181654) in view of Song (Curr. Treat. Options. Neurol. 2012;14(6):541-48).  
Fisher discloses (see, e.g., the title of the document) therapy of malignant glioma, which is type of brain tumor, by administering 5-aminolevulinic acid (ALA) and hypothermia (p. 1), i.e., cooling, where the therapy is mediated by protoporphyrin IX (PpIX).  The ALA was given by “IP injection” (see “In vitro PDT” at p. 6), i.e., intraperitoneal injection, although oral administration within the meaning of instant claim 1 would have been readily apparent to one of ordinary skill in the art.  “[T]umors show a preferential uptake of ALA, increasing synthesis of PpIX” (p. 2) and selectivity for glioblastoma multiforme (GBM) is accomplished by “higher PpIX accumulation in the malignant tissue” (p. 15).  The therapy further includes activation of the PpIX by irradiation with light, which is administered “via an isotropic emitter inserted 1 mm below the dura in the superior portion of the tumor, rather than in its center” (p. 6), which meets the limitation of instant claim 9.  The cooling resulted in “mild hypothermia” at a temperature of 32-34 °C (p. 6), which suggests the temperature limitations of claims 2 and 12-13.  Although the experiments disclosed in Fisher were conducted on rodents, it is nevertheless implicit that the therapy would also be useful in treating humans; for example, the reference discloses that “hypothermic inter-vention could lead to considerable [human] patient outcome improvements” (p. 2) and the cancer cells discussed in the reference were of human origin (see “Cell culture” at p. 3).  
The difference between the prior art and the claims at issue is that Fisher does not specifically disclose cooling the skin surface on the head of the patient in order to induce hypo-thermia.  

It appears that by adopting the cooling methods disclosed in Song when practicing the glioblastoma therapy taught by Fisher one arrives, by routine experimentation, at subject matter within the scope of the instant claims.  Note that Fisher discloses the value and importance of hypothermia, but it does not provide any instructions about how it is accomplished in human patients.  One therefore would have looked to the prior art for this missing information, and Song provides an answer to this question.  
The present application appears to represent applicant’s discovery of a mechanism of action (see, e.g., instant claims 3-5 and 7-8) whereby the therapy outlined above operates.  The discovery, however, of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render it patentably new to the discoverer.  The claiming of a new use, new function, or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the instant claims patentable.  See MPEP 2112.  Furthermore, mere recognition of such latent prop-erties in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the discovery of an unknown but inherent function “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.”  The fact that applicant has evidently recognized other advantages that would flow naturally from following the suggestion of the prior art as outlined above “cannot be the basis for patentability when the differences would otherwise be obvious.”  See MPEP 2145(II).  The cited references disclose using the same drug (5-aminolevulinic acid) for the same reason (treatment of glioblas-toma) in the same manner (activating protoporphyrin IX) as recited in the instant claims, so the examiner concludes that the mechanism of action recited in the claims would be inherent in a method of treating glioblastoma as taught by Fisher while adopting the cooling methods taught by Song.  Claim limitations relating to the PpIX producing reactive oxygen species and thereby causing apoptosis of the tumor cells (claim 1), the ALA escalating heme biosynthesis (claim 3), .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher and Song as applied above, and further in view of Ohmura (Anticancer Res. 2011;31(7):2527-33).  
The disclosures of Fisher and Song are relied upon as set forth above.  The difference between the prior art and the claims at issue is that neither of these two references specifically discloses that the “activating” step comprises sonoluminescence, i.e., ultrasound activation (see Figs. 25-31 in applicant’s drawings, submitted on August 11, 2021).  Ohmura, however, discloses (see, e.g., abstract) that ultrasound was known in the prior art as a means of activating ALA when treating malignant glioblastoma.  It would have been prima facie obvious to one of skill in the art as of the effective filing date to use ultrasound activation as taught by Ohmura instead of light activation as taught by Fisher and thereby arrive at the subject matter of claim 6.  Generally, one would have viewed substituting one activation technique for another such technique as being a matter of routine experimentation and therefore prima facie obvious.  See MPEP 2144.06(II), which discusses substituting equivalents known for the same purpose.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MANUAL OF PATENT EXAMINING PROCEDURE, Ninth Edition, Latest Revision June 2020